                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  BEAUFORT DIVISION

Alexander Pastene,                             )             Civil Action No. 9:19-1210-RMG
                                               )
                        Plaintiff,             )
                                               )
          V.                                   )                 ORDER AND OPINION
                                               )
Long Cove Club of HHI, SC, et al.              )
                                               )
                        Defendants.            )
~~~~~~~~~~~~~~-                                )
          Before the Court is Plaintiffs motion for reconsideration. (Dkt. No. 27). The motion is

denied.

          The Court previously adopted in part and declined to adopt in part, as the Order of the

Court, the Magistrate Judge ' s Report and Recommendation. The Court denied Plaintiffs motion

to remand, and granted in part and denied in part the Long Cove Defendants' motion to dismiss.

Counts two, four, five and six were dismissed, and count one for unlawful discharge/retaliation

survived.      Count seven and any other claim against Defendants Osmar and Yurica were

dismissed without prejudice pursuant to Rule 4(m).

          Mr. Pastene now moves the Court to reconsider denying his motion to remand. Rule

59(e) of the Federal Rules of Civil Procedure permits a party to move to alter or amend a

judgment within twenty-eight days of the judgment's entry. Fed. R. Civ. P. 59(e). "A district

court has the discretion to grant a Rule 59(e) motion only in very narrow circumstances." Hill v.

Braxton, 277 F.3d 701, 708 (4th Cir. 2002). Specifically, the Court may reconsider its prior

order only "(1) to accommodate an intervening change in controlling law; (2) to account for new

evidence not available at trial; or (3) to correct a clear error of law or prevent manifest injustice."




                                                   -1-
Collison v. Int '! Chm. Workers Union, 34 F.3d 233, 236 (4th Cir. 1994) (internal quotation marks

omitted).

       None of these justifications for reconsideration are present here.     As the parties that

invoked the district court's jurisdiction by removal, the Long Cove Defendants had the burden of

establishing that the case was properly removed. Mulcahey v. Columbia Organic Chem. Co., 29

F.3d 148, 151 (4th Cir. 1994). The Long Cove Defendants met that burden: the Court has

federal question jurisdiction over Mr. Pastene's claim for violation of the Age Discrimination in

Employment Act, 29 U.S .C. § 621, et seq. The Court also had supplemental jurisdiction over the

remaining claims, 28 U.S.C . § 1367, which on the face of the complaint arose out of Mr.

Pastene ' s employment by the Long Cove Club. This ruling to deny remand was not a clear error

of law nor was it manifestly unjust, and there has been no subsequent change in controlling law

or new evidence to consider.

       Accordingly, there is no basis to reconsider the Court' s prior order and opinion denying

Mr. Pastene ' s motion to remand this case to state court. The Court DENIES the motion for

reconsideration. (Dkt. No. 27.)

       AND IT IS SO ORDERED.




                                                     United States District Judge
January 'G7, 2020
Charleston, South Carolina




                                               -2-
